PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Mikl et al.
Application No. 16/043,545
Filed: 24 Jul 2018
For: Cradle For a Narrow Relay, Cradle Assembly and Relay
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed December 3, 2020, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of German Patent Application No. 10 2016 201 409.9 on December 3, 2020.  As such, all of above listed requirements have been fulfilled.

This application is being referred to Technology Center Art Unit 2837 for further processing.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  Any questions concerning the status of the application may be directed to the Technology Center.



/LIANA S WALSH/Lead Paralegal Specialist, OPET